ICJ_074_TransborderArmedActions_NIC_HND_1988-12-20_JUD_01_PO_03_EN.txt. 126

SEPARATE OPINION OF JUDGE SCHWEBEL

I have voted in favour of the Judgment of the Court because I am in
essential, though not entire, agreement with its two principal holdings.

I believe that the Court has jurisdiction in this case accorded by Arti-
cle XXXI of the Pact of Bogota, a jurisdiction which is not qualified by the
conditions found in Article XXXII. Such doubt as I have on this question
is reflected in the analysis which Judge Oda’s opinion in this case sets
forth, particularly his quotations of the authoritative conclusions of the
former Secretary-General of the Organization of American States and the
former Director of the Legal Department of the OAS, Dr. F. V. Garcia-
Amador, who do appear to condition jurisdiction under Article XXXI
of the Pact upon fulfilment of the prerequisites prescribed by Arti-
cle XXXII. It is clear that those prerequisites — notably, conciliation —
have not been fulfilled in this case. Nevertheless, I do not find in the
abbreviated analyses of these authorities reasons which lead me to con-
clude that the Court’s construction of Article XXXI as independent
of Article XXXII is unfounded. These two Articles, on their face, each
appear to accord the Court an independent jurisdictional title. It may of
course be asked why a single treaty should provide two independent
routes to the Court’s compulsory jurisdiction. Perhaps the answer to that
question is that Article XXXII may have been intended to embrace dis-
putes not of a juridical nature as well as “disputes of a juridical nature”.

The admissibility of Nicaragua’s Application raises more substantial
doubts, by reason of the operation of Articles II and IV of the Pact of
Bogota. Believing as I do that jurisdiction in this case can only be founded
on the Pact of Bogota, and that accordingly Nicaragua’s Application must
be considered subject to the provisions of that Pact, those Articles initially
appear to render Nicaragua’s Application inadmissible because the sub-
stance of that Application is clearly comprehended by the Contadora pro-
cess. That process, not being a pacific procedure established by the Pact,
surely is a “special procedure”, agreed upon by Nicaragua and Honduras
as well as other States, which, if successfully concluded, would permit
them to arrive at a solution of Nicaragua’s essential causes of action.
Moreover, the Contadora process in any event is a “pacific procedure” (it
can hardly be a warlike procedure), from which it follows that, according
to Article IV of the Pact, being a pacific procedure which “has been ini-
tiated .. . by agreement between the parties” before the bringing of Nicara-
gua’s Application, “no other procedure may be commenced until that
procedure is concluded”. The Court avoids confronting more than one

61
127 ARMED ACTIONS (SEP. OP. SCHWEBEL)

knotty problem of the interpretation of Articles IT and IV by its holding
that the Contadora process was “concluded” at the time when Nicaragua
filed its Application. It so holds despite the common view of the Parties
that that process “has not been abandoned or suspended at any moment”.
The Court maintains that it appreciates the importance of this concord-
ance of views between the Parties; nevertheless, it decides that the Con-
tadora process, at any rate in the phase directed towards resolution of the
substance of the issues before it, had concluded by 28 July 1986. This
is, for the reasons set out by the Court, one plausible interpretation of
the facts; one might also arrive at another plausible interpretation as the
Parties appear to do; but I do not think that the Court’s interpretation is
untenable.

My most substantial reservations about the Court’s Judgment turn
upon its holdings of paragraph 54, which are in answer to the objections
by Honduras to what has been termed the “serial” nature of the Applica-
tions which have been brought by Nicaragua in three inter-related cases
against the United States of America in 1984 and against Costa Rica and
Honduras in 1986 (see Lori Fisler Damrosch, “Multilateral Disputes”, in
Damrosch, ed., The International Court of Justice at a Crossroads, 1987,
pp. 376, 379).

In its Memorial Honduras recalls that, by its Application of 9 April 1984
against the United States, Nicaragua submitted to the Court a set of facts
forming part of the general conflict existing in Central America, and that,
one month after the Judgment of the Court in that case, Nicaragua sub-
mitted to the Court, by its Applications against Costa Rica and Honduras,
a second and a third set of facts pertaining to the same conflict. Honduras
maintains that the

“overall result of this behaviour on the part of Nicaragua constitutes
.… an artificial and arbitrary dividing up of the general conflict exist-
ing in Central America. Moreover, this result may have negative con-
sequences for Honduras as a Defendant State before the Court, since
it affects the guarantee of a sound administration of justice and
undermines the principle laid down in Article 59 of the Statute of
the Court.

2.07. In fact, the successive Applications lodged by Nicaragua
have presented to the Court, for Nicaragua’s convenience, some facts
forming part of the general conflict in Central America. But it is obvi-
ous that some other facts, while appertaining to the same general
conflict, are inevitably absent from the proceedings before the Court.

The power granted to the Parties under Article 80 of the Rules of
Court [to make counter-claims] does not totally remove this negative
consequence; for it is possible for the State against which the claim is
brought not to appear before the Court, as occurred in the case con-
cerning Military and Paramilitary Activities in and against Nicaragua

62
128 ARMED ACTIONS (SEP. OP. SCHWEBEL)

after the Judgment of 26 November 1984. In this situation, the Court
faces a great difficulty in the determination of the facts, as was
acknowledged in the Judgment of 27 June 1986. But as regards sub-
sequent disputes before the Court forming part of the same general
conflict in the Region, if the facts in the previous case affect other
States, the Defendant States in later proceedings will find themselves
obliged to fill in previous gaps or to put other interpretations on the
same facts, none of which would appear to be in conformity with the
requirements of a sound administration of justice.

On the other hand, the successive Applications lodged by Nica-
ragua from 1984 onwards have another prejudicial effect for the
Defendant States in later proceedings, as is the case of the Repub-
lic of Honduras. This negative consequence arises from the assess-
ment of facts in previous proceedings, those facts forming part of
the same general conflict existing in Central America; and it may
gravely undermine the principle of relativity of international adjudi-
cations laid down in Article 59 of the Statute of the Court.” (Memo-
rial of Honduras, paras. 2.06-2.07.)

The answers which paragraph 54 of the Court’s Judgment gives to these
contentions of Honduras in my view are not fully adequate, in the light of
the following considerations.

In the proceedings before the Court in the case concerning Military and
Paramilitary Activities in and against Nicaragua, Nicaragua levelled grave
accusations against not only the United States, but against Honduras and
Costa Rica. It claimed that those two States — most particularly Hon-
duras — were acting in concert with the United States to support its use
of military force against Nicaragua and its intervention in Nicaragua’s
internal affairs, especially by permitting “mercenaries” to operate from
their territories against Nicaragua. Despite these accusations, Nicara-
gua did not in 1984 bring suit against either Honduras or Costa Rica, even
though both of those countries at that time adhered to the Court’s com-
pulsory jurisdiction under the Optional Clause in the most unrestricted
terms. Rather, Nicaragua maintained that its Application made “no claim
of illegal conduct by any State other than the United States”, and that it
sought “no relief... from any other State”.

For its part, in view of these accusations against Honduras and Costa
Rica — and Nicaragua’s further claim that El Salvador’s armed forces
were acting in the service of the United States — and in view of its own
contention that its actions against Nicaragua were measures taken in col-
lective self-defence of Nicaragua’s neighbours, particularly El Salvador,
against armed attack by Nicaragua, the United States maintained that the
Court could not adjudicate Nicaragua’s allegations against the United

63
129 ARMED ACTIONS (SEP. OP. SCHWEBEL)

States without also passing upon the lawfulness of the actions of Hon-
duras, Costa Rica and El Salvador. These three States, the United States
consequently contended, were indispensable parties and, in their absence,
the Court should not proceed to render judgment on the merits.

Not only did the Court reject this contention but, shortly before, when
El Salvador, in a declaration of intervention which strongly supported
United States claims that it was under armed attack by Nicaragua and
acting in collective self-defence with the United States, sought to exercise
its “right to intervene in the proceedings” — the quotation is from the
terms of Article 63 of the Statute — the Court denied its intervention. Its
terse Order, which is virtually devoid of reasoning, held that the declara-
tion of intervention was “inadmissible inasmuch as it relates to the cur-
rent phase of the proceedings” — i.e., jurisdiction and admissibility; a
ground which has no basis in the terms or purpose of Article 63. As has
been widely recognized, that denial consequently is difficult to reconcile
with the Statute and, since El Salvador was not accorded a hearing, more
difficult still to reconcile with the explicit provision of Article 84 of the
Rules of Court that, where there is objection to the admissibility of a dec-
laration of intervention, “the Court shall hear the State seeking to inter-
vene and the parties before deciding”. The shutting out of El Salvador’s
participation not only affected the subsequent content and course of the
proceedings. It appears also to have affected the subsequent decision of
the United States to withdraw from the proceedings, in view of the fact
that one of the two principal grounds of withdrawal cited by the United
States on 18 January 1985 was the Court’s summary rejection of El Sal-
vador’s application “without giving reasons and without even granting
El Salvador a hearing, in violation of El Salvador’s right and in disregard
of the Court’s own rules”.

While the Court in rejecting El Salvador’s intervention at the stage of
jurisdiction and admissibility implied that it was open to intervention by
El Salvador at the stage of the merits, and elsewhere indicated that Hon-
duras and Costa Rica as well as El Salvador had statutory possibilities of
intervention open to them, it is obvious that its treatment of El Salvador
could hardly have operated to encourage such interventions. Nor, for
their part, did El Salvador, Honduras or Costa Rica in any event manifest
any inclination to have their actions, some of which were the objects of
Nicaraguan accusation, subjected to the Court’s judgment, even if, in fact,
the Judgment on the merits ultimately rendered by the Court on
27 June 1986 inevitably — by the nature of Nicaragua’s Application and
accusations and the defence of the United States — did pass upon those
actions, factually and legally. —

Promptly after the rendering of the Court’s Judgment of 27 June 1986
against the United States, Nicaragua discovered after all (contrary to what
it had pleaded in its case against the United States) that it did have legal

64
130 ARMED ACTIONS (SEP. OP. SCHWEBEL)

claims against Honduras and Costa Rica and filed its Applications of
28 July 1986 against both States. Should the instant case reach the phase of
the merits, it is to be expected that Nicaragua will invoke, as it has already
invoked, against Honduras the findings of fact and conclusions of law
reached by the Court in the Military and Paramilitary Activities in and
against Nicaragua case not only against the United States but, at least in-
ferentially, against Honduras, even though Honduras was not a party to
that case. As noted, it was Nicaragua’s choice not to initiate suit against
Honduras in 1984, despite its accusations against Honduras and Hon-
duras’s unreserved adherence to the Optional Clause which then was
in force.

Nicaragua has rather preferred to pursue serial actions, however preju-
dicial they may be to what Honduras describes as the sound administra-
tion of justice. That such an action may indeed be prejudicial is not open
to doubt. If the Court’s Judgment of 27 June 1986, which rejects on factual
and legal grounds the defence of the United States that it acted against
Nicaragua in collective self-defence of El Salvador, Honduras and Costa
Rica, were to be applied to the instant case, Honduras could be deprived
of a principal defence to Nicaragua’s claims even before pleadings on the
merits of the case are exchanged.

When the Court denied the requests of Malta and Italy to intervene in
other cases under Article 62 of the Statute — where it “shall be for the
Court to decide” on intervention -- the Court nevertheless gave assur-
ances to Malta and Italy that when it came to adjudicate the merits it
would ensure that their interests would not be prejudiced by their absence.
It gave effect to those assurances. When El Salvador sought to intervene in
the Military and Paramilitary Activities in and against Nicaragua case
under Article 63 of the Statute — that is, to exercise its statutory “right to
intervene in the proceedings” — the Court summarily denied the request,
gave El Salvador no such assurances, and rendered a judgment which, on
any view, must be profoundly prejudicial to the interests of El Salvador as
it presented them to the Court in its denied declaration of intervention.

Now, in the instant case, when Honduras complains with apparent
justification of the position in which it finds itself as a result not only of
Nicaragua’s litigating tactics but the Court’s acceptance of them, what
does the Court offer in response?

A very mixed response. On the one hand, the Court concludes that
it cannot uphold the contention of Honduras that the procedural situa-
tion created by Nicaragua’s splitting up of the overall conflict into
separate disputes is contrary to the requirements of good faith and the

65
131 ARMED ACTIONS (SEP. OP. SCHWEBEL)

proper functioning of international justice. On the other hand, the
Court holds that:

“In any event, it is forthe Parties to establish the facts in the present
case taking account of the usual rules of evidence, without it being
possible to rely on considerations of res judicata in another case not
involving the same parties (see Article 59 of the Statute).” (Judgment,
para. 54.)

It follows from this latter holding that if, at the stage of the merits, a
Party to the instant case should endeavour to rely on the findings of fact of
the Judgment of 27 June 1986 in Military and Paramilitary Activities in and
against Nicaragua, the Court will not accept such reliance but will require
that Party to establish the facts in the present case taking account of the
usual rules of evidence. Despite the fact that that Judgment passed upon
causes of action which are found in the instant case, and despite the fact
that Honduras is repeatedly specified both in the pleadings of the Military
and Paramilitary Activities in and against Nicaragua case and in the
Court’s Judgment, considerations of res judicata cannot apply since that
case was another case, to which the Parties were not the same as the
Parties to this case.

This says no more than what the terms of Article 59 of the Statute re-
quire. Nevertheless, in the circumstances, it is important that the Court
says it, and, if the instant case reaches the stage of the merits, it will be
crucial for the Court to give full effect to Article 59. In the nature of the
situation with which the Parties and the Court are confronted, that will
not be simple. Can the Court, which, in its Judgment of 27 June 1986, not
only acquitted Nicaragua of charges of acts of unlawful intervention
in the affairs of its neighbours which were tantamount to armed attack,
but also acquitted Nicaragua of certain acts of unlawful intervention
altogether, consider, without regard to these holdings, the facts of the
instant case as the evidence may show them to be? Can the Court, which
in its Judgment of 27 June 1986 considered as established the fact that
certain transborder military incursions into the territory of Honduras are
imputable to the Government of Nicaragua, consider, without regard
to that holding, the facts of the instant case as the evidence may show
them to be?

The importance of the Court giving the most rigorous effect in the
current case to the import of Article 59 is, in my view, the greater for an
extraordinary reason. To apply the findings of fact of the Court’s Judg-
ment of 27 June 1986 to the merits of the instant case would be the more
prejudicial because certain of those findings — critical findings at that
— do not in fact correspond to the facts. In Judge Oda’s restrained phrase
appraising the Court’s finding of the facts in Military and Paramilitary
Activities in and against Nicaragua, it is “beyond any doubt that the picture

66
132 ARMED ACTIONS (SEP. OP. SCHWEBEL)
of the present dispute painted by the Court is far from the reality”.
And to apply certain of the Court’s conclusions of law in that case to the

merits of the instant case would be no less prejudicial, because certain
of those conclusions were and are in error.

(Signed) Stephen M. SCHWEBEL.

67
